Breese, J. The only question in this case is, were the admissions of McGuire, not being made in the hearing or presence of Hanley, proper evidence to charge Hanley ? McGuire was in possession of the land which Erskine had recovered in ejectment against Hanley, but whether he was in under Hanley, or not, was to be proved like any other fact. Proving this fact would establish privity when, being established, McGuire’s declarations might be admissible. A familiar principle of evidence is, that the best evidence of •which the nature of the case admits, must be produced. McGuire’s own testimony was the best evidence, and he should have been called. It is on this principle that a declaration or admission by the party under whom a defendant in replevin makes cognizance, is not evidence for the plaintiff, for the party himself may be called. There being no privity shown between McGuire and Hanley, McGuire’s admissions as to his tenancy, cannot be used to the prejudice of Hanley. The judgment is reversed and the cause remanded. Judgment reversed.